Citation Nr: 0628942	
Decision Date: 09/13/06    Archive Date: 09/20/06

DOCKET NO.  04-19 610	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Whether the veteran submitted a timely substantive appeal 
to an August 2002 RO decision that denied service connection 
for post-traumatic stress disorder (PTSD).   
 
2.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for PTSD.  


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. D. Regan, Counsel


INTRODUCTION

The veteran had active service from June 1966 to June 1968.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from November 2003 and May 2004 RO 
decisions.  The November 2003 RO decision found that the 
veteran had not timely appealed an August 2002 RO decision 
which denied service connection for PTSD.  The May 2004 RO 
decision denied service connection for PTSD.  The veteran 
provided testimony at a personal hearing at the RO in August 
2004.  

The Board observes that the May 2004 RO decision denied 
service connection for PTSD on a de novo basis.  However, 
service connection for PTSD was previously denied in an 
August 2002 RO decision.  Therefore, the Board must address 
whether the veteran submitted new and material evidence to 
reopen his claim for service connection for PTSD.  Barnett v. 
Brown, 83 F.3d 1380 (Fed. Cir. 1996).  


REMAND

The veteran testified at a personal hearing at the RO in 
August 2004.  In a VA Form 9, received at the RO in May 2005, 
he requested another personal hearing at the RO.  The RO 
scheduled the hearing for July 2005.  In a July 2005 
statement, the veteran requested that the personal hearing 
scheduled at the RO in July 2004 be cancelled.  He reported 
that he wanted to gather more evidence in support of his 
claim and requested a copy of his entire claims folder.  The 
veteran stated that after he had obtained the additional 
evidence, his representative would submit a brief in support 
of his claims, and that he would reschedule a personal 
hearing at the RO or a hearing before the Board sitting at 
the RO (i.e. Travel Board hearing).  

As the veteran has indicated that he desires either a Travel 
Board hearing or another personal hearing at the RO, the case 
must be returned to the RO to arrange such a hearing.  See 38 
U.S.C.A. § 7107 (West 2002); 38 C.F.R. §§ 19.75, 19.76, 
20.703, 20.704 (2005).  

Accordingly, this case is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, D.C., for the 
following:  

Clarify whether the veteran wants a 
Travel Board hearing or a personal 
hearing at the RO, in connection with his 
appeal.  After the appropriate hearing is 
scheduled and conducted, the case should 
be returned to the Board, in accordance 
with appellate procedures.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2005).


_________________________________________________
HARVEY P. ROBERTS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).


